DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Applicant’s Amendment filed 01/06/2021.
Claims Rejections 35USC101 regarding claims 2-21 are withdrawn based on Applicant’s Amendment filed 01/06/2021.
Regarding the Double Patenting rejection, Applicant’s REMARKS filed 01/06/2021 under Double Patenting proposed to defer resolution of the rejection.  In addition, the amendment submitted on 01/06/2021 to the claims of this instant application does not overcome the double patenting rejection, and therefore, the double patenting rejection is maintained.
Applicant cancelled Claim 1.
Claims 2-21 are pending.
This Action is made FINAL.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 
Claims 2-21 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1-19 of U.S. Patent No. 10,296,634. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 9 to arrive at the claims 2, 12 and 17 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claims Comparison Table
Instant Application No. 16/379,436
U.S. Patent No. 10,296,634

2. (similar claims 12 and 17)  A computer-implemented method comprising: 
acquiring, by a computing system, a set of labels associated with a set of content items, each label in the set of labels being associated with at least one content item in the set of content items; 
determining, by the computing system, that at least two labels, out of the set of labels, are related, the at least two labels being determined to be related based on at least one of a co-occurrence metric associated with the at least two labels or a topic similarity metric associated with the at least two labels; 
selecting, by the computing system, a first label, out of the at least two labels, as being representative of the at least two labels; 
replacing, by the computing system, a second label of the at least two labels with the first label based on the selecting the first label as being representative of the at least two labels; and 
providing, by the computing system, via a type-ahead the first label instead of the second label.

8. The computer-implemented method of claim 2, wherein the first label is selected as being representative of the at least two labels based on social engagement metrics for the at least two labels, and further wherein the social engagement metrics for each label are determined based on at least one of: a number of times the label has been posted on a content platform, a quantity of user interactions associated with the label, and a quantity of distinct users who have utilized the label.

A computer-implemented method comprising: 
acquiring, by a computing system, a set of labels associated with a set of content items, each label in the set of labels being associated with at least one content item in the set of content items;  
determining, by the computing system, that at least two labels, out of the set of labels, are related, the at least two labels being determined to be related based on at least one of a co-occurrence metric associated with the at least two labels or a topic similarity metric associated with the at least two labels;  
selecting, by the computing system, a first label, out of the at least two labels,
 as being representative of the at least two labels;  and 
replacing, by the computing system, a second label of the at least two labels with the first label based on the selecting the first label as being representative of the at least two labels, 






wherein the first label is selected as being representative of the at least two labels based on social engagement metrics for the at least two labels, and further wherein the social engagement metrics for each label are determined based on at least one of: a number of times the label has been posted in a social networking system, a quantity of 
user interactions associated with the label, and a quantity of distinct users who have utilized the label.

wherein the at least two labels are determined to be related based on the co-occurrence metric, and determining that the at least two labels are related further comprises: 
identifying each particular content item, out of the set of content items, that is associated with the at least two labels; 
incrementing, for each particular content item that is associated with the at least two labels, the co-occurrence metric associated with the at least two labels; and 
determining that the co-occurrence metric satisfies a specified co-occurrence threshold. 

wherein the at least two labels are determined to be related based on the co-occurrence metric, and wherein determining that the at least two labels are related further comprises: 
identifying each particular content item, out of the set of content items, that is associated with the at least two labels;
incrementing, for each particular content item that is associated with the at least two labels, the co-occurrence metric associated with the at least two labels;  and 
determining that the co-occurrence metric at least meets a specified co-occurrence threshold.
wherein the at least two labels are determined to be related based on the co-occurrence metric, and determining that the at least two labels are related further comprises: 
determining a number of times in which a first label and a second label, out of the at least two labels, are associated with a node in a social graph of a social networking system; 
incrementing, based on the number of times, the co-occurrence metric associated with the at least two labels; and 
determining that the co-occurrence metric satisfies a specified co-occurrence threshold. 

3. (similar claims12 and 17) The computer-implemented method of claim 1, wherein the at least two labels are determined to be related based on the co-occurrence metric, and wherein determining that the at least two labels are related further comprises: 
determining a number of times in which a first label and a second label, out of the at least two labels, are associated with a node in a social graph of a social networking system;  
incrementing, based on the number of times, the co-occurrence metric associated with the at least two labels;  and 
determining that the co-occurrence metric at least meets a specified co-occurrence threshold.
5. The computer-implemented method of claim 4, wherein the node is associated with at least one of a particular label, a particular content item, a particular entity, a particular page, a particular group, a particular event, or a particular place. 

  4.  The computer-implemented method of claim 3, wherein the node is associated with at least one of a particular label, a particular content item, a particular entity, a particular page, a particular group, a particular event, or a particular place.
6. (similar claims 15 and 20) The computer-implemented method of claim 2, wherein the at least two labels are determined to be related based on the topic similarity metric, and determining that the at least two labels are related further comprises: 
acquiring textual information associated with the set of content items; 
determining, based on the textual information, a set of topic distributions for the set of content items, the set of topic distributions including a first topic distribution for a first content item in the set of content items and a second topic distribution for a second content item in the set of content items; 
associating the first topic distribution with a first label out of the at least two labels and the second topic distribution with a second label out of the at least two labels, the first label being descriptive of the first content item and the second label being descriptive of the second content item; 
calculating the topic similarity metric based on comparing the first topic distribution and the second topic distribution; and 
determining that the topic similarity metric satisfies a specified topic similarity threshold. 

wherein the at least two labels are determined to be related based on the topic similarity metric, and wherein determining that the at least two labels are related further comprises: 
acquiring textual information associated with the set of content items;  
determining, based on the textual information, a set of topic distributions for the set of content items, the set of topic distributions including a first topic distribution for a first content item in the set of content items and a second topic distribution for a second content item in the set of content items;  
associating the first topic distribution with a first label out of the at least two labels and the second topic distribution with a second label out of the at least two labels, the first label being descriptive of the first content item and the second label being descriptive of the second content item;  
calculating the topic similarity metric based on comparing the first topic distribution and the second topic distribution;  and 
determining that the topic similarity metric at least meets a specified topic similarity threshold.
wherein the textual information associated with the set of content items includes at least one of a respective caption for each content item in the set of content items or a respective description for each content item in the set of content items. 

  6.  The computer-implemented method of claim 5, wherein the textual information associated with the set of content items includes at least one of a respective caption for each content item in the set of content items or a respective description for each content item in the set of content items.
9. The computer-implemented method of claim 2, further comprising: providing a suggestion to utilize the first label. 

7.  The computer-implemented method of claim 1, further comprising: providing a suggestion to utilize the first label.
10. (similar claims 16 and 21) The computer-implemented method of claim 2, wherein the set of labels includes a set of hashtags. 

8. (similar claims 14 and 19) The computer-implemented method of claim 1, wherein the set of labels includes a set of hashtags.
11. The computer-implemented method of claim 10, wherein the set of hashtags are determined to be trending with respect to at least one of a specified time period or a specified recent hashtag amount.

9.  The computer-implemented method of claim 8, wherein the set of hashtags are determined to be trending with respect to at least one of a specified time period or a specified recent hashtag amount.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5, 9, 12-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2011/0035350 issued to Zwol et al. (“Zwol”), further in view of Pub. No. US2014/0109008 issued to Zaman et al. (“Zaman”), and further in view of Pub. No. US2009/0187576 issued to Muller et al. (“Muller”).
Claims 2, 12 and 17, Zwol teaches a computer-implemented method comprising: 
acquiring, by a computing system, a set of labels associated with a set of content items, each label in the set of labels being associated with at least one content item in the set of content items (Zwol, Abstract, [0011] whereas a set of annotations, i.e., tags [0003], associated with a content item within a content sharing system is obtained); 
determining, by the computing system, that at least two labels, out of the set of labels, are related, the at least two labels being determined to be related based on at least one of a co-occurrence metric associated with the at least two labels or a topic similarity metric associated with the at least two labels (Zwol, [0029] whereas content server 106 may also maintain a co-occurrence count for each unique annotation co-occurrence identifying a pair of annotations indicating the number of times the pair of annotations occurs across the plurality of content items); 
selecting, by the computing system, a first label, out of the at least two labels, as being representative of the at least two labels (Zwol, Figure 3A, [0044] whereas one of the set annotations may be selected at 302); and
Zwol does not explicitly teach replacing, by the computing system, a second label of the at least two labels with the first label based on the selecting the first label as being representative of the at least two labels.  However,
Zaman teaches replacing, by the computing system, a second label of the at least two labels with the first label based on the selecting the first label as being representative of the at least two labels (Zaman, Figure 5 block502 [0043] whereas block 502 presents a user interface having multiple, selectable labels associated with multiple applications, respectively, whereas one of the multiple selectable labels reports a change associated with the application to which the selectable label is associated, block504 [0058] whereas block 504 receives selection of one of the multiple, selectable labels, such as a label reporting a change, and block506 [0060] whereas block 506 presents the application associated with the selected label and/or content associated with a change reported in the selected label). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine the teachings since Zaman and Zwol are in the same field of endeavor such as text mining, topic tags or labels -- to provide method and system which provide application reporting in an application-selectable user interface that allow user to quickly and easily determine which applications to select through the user interface (Zaman, [0005]).
Zwol in combination with Zaman does not explicitly teach providing, by the computing system, via a type-ahead the first label instead of the second label.  However,
Muller teaches providing, by the computing system, via a type-ahead the first label instead of the second label (Muller, [0018] whereas type-ahead suggestions and claim 4, whereas performing a type-ahead operation utilizing tags from the selected at least one tag syndicate).  Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine the teachings since Muller, Zaman and Zwol are in the same field of endeavor such as text mining, topic tags or labels -- to provide method and system which implement type-ahead suggestion for visible operations of content searching or tagging of content (Muller, [0018]).

Claims 3, 13 and 18, Zwol, Zaman in combination with Muller teaches wherein the at least two labels are determined to be related based on the co-occurrence metric, and determining that the at least two labels are related further comprises: 
identifying each particular content item, out of the set of content items, that is associated with the at least two labels (Zwol, [0029] whereas a pair of annotations, i.e., tags [0003], read on at least two labels); 
incrementing, for each particular content item that is associated with the at least two labels, the co-occurrence metric associated with the at least two labels (Zwol, Figure 5, [0071] whereas annotation co-occurrence database may then be updated at 508 to 1) increment a co-occurrence count for each of the identified annotation pair(s) already present in the annotation co-occurrence database for the context); and 
determining that the co-occurrence metric satisfies a specified co-occurrence threshold (Zwol, Abstract,  [0049] whereas co-occurrence count read on co-occurrence threshold). 
As to Claims 4, 14 and 19, Zwol, Zaman in combination with Muller teaches wherein the at least two labels are determined to be related based on the co-occurrence metric, and determining that the at least two labels are related further comprises: 
determining a number of times in which a first label and a second label, out of the at least two labels, are associated with a node in a social graph of a social networking system (Zwol, [0049]); 
incrementing, based on the number of times, the co-occurrence metric associated with the at least two labels (Zwol, [0049]); and 
determining that the co-occurrence metric satisfies a specified co-occurrence threshold (Zwol, [0049] whereas occurrence count read on threshold). 
Claim 5, Zwol, Zaman in combination with Muller teaches wherein the node is associated with at least one of a particular label, a particular content item, a particular entity, a particular page, a particular group, a particular event, or a particular place (Zwol, [0049]). 
As to Claim 9, Zwol, Zaman in combination with Muller teaches further comprising: providing a suggestion to utilize the first label (Zwol, [0031] whereas content server 106 may then provide the set of recommended annotations to a user to enable the user to annotate the content item with one or more of the set of recommended annotations). 

Claims 6-7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2011/0035350 issued to Zwol et al. (“Zwol”), further in view of Pub. No. US2014/0109008 issued to Zaman et al. (“Zaman”), and further in view of Pub. No. US2009/0187576 issued to Muller et al. (“Muller”) as applied to Claims 2, 12 and 17 respectively above, and further in view of Pub. No. US2009/0228510 issued to Slaney et al. (“Slaney”).
As to Claims 6, 15 and 20:
Zwol, Zaman in combination with Muller teaches all the elements of Claims 2, 12 and 17 as stated above.
Zwol, Zaman in combination with Muller does not explicitly teach the elements of claim 6 and similar claims 15 and 20.  However, 
Slaney teaches wherein the at least two labels are determined to be related based on the topic similarity metric, and wherein determining that the at least two labels are related further comprises: 
(Slaney, Abstract); 
determining, based on the textual information, a set of topic distributions for the set of content items, the set of topic distributions including a first topic distribution for a first content item in the set of content items and a second topic distribution for a second content item in the set of content items (Slaney, Figure 1, [0019] whereas at least two multimedia objects 104 and 106 are selected from the large set of multimedia objects); 
associating the first topic distribution with a first label out of the at least two labels and the second topic distribution with a second label out of the at least two labels, the first label being descriptive of the first content item and the second label being descriptive of the second content item (Slaney, [0008] whereas each of the at least two multimedia objects has associated metadata, whereas metadata may be tags of image contents in [0006]); 
calculating the topic similarity metric based on comparing the first topic distribution and the second topic distribution (Slaney, Figure 3 blocks 308,310, [0020-21]); and 
determining that the topic similarity metric at least meets a specified topic similarity threshold (Slaney, [0020]). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine the teachings since Muller, Zaman and Zwol are in the same field of endeavor such as text mining, topic tags or labels -- to provide method and system which generate congruous metadata which may be tags that accurately describes similar objects (Slaney, [0006]). 
Claim 7, Zwol, Zaman, Muller in combination with Slaney teaches wherein the textual information associated with the set of content items includes at least one of a respective caption for each content item in the set of content items or a respective description for each content item in the set of content items (Zwol, [0027] whereas example of a stored image of the Eiffel Tower may be associated with the annotations "Paris" and "Eiffel Tower."). 

Claims 10, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2011/0035350 issued to Zwol et al. (“Zwol”), further in view of Pub. No. US2014/0109008 issued to Zaman et al. (“Zaman”), and further in view of Pub. No. US2009/0187576 issued to Muller et al. (“Muller”) as applied to Claims 2, 12 and 17 respectively above, and further in view of Pub. No. US2012/0041953 issued to Dumais et al. (“Dumais”).
As to Claims 10, 16 and 21:
Zwol, Zaman in combination with Muller teaches all the elements of Claims 2, 12 and 17 as stated above.
Zwol, Zaman in combination with Muller does not explicitly teach wherein the set of labels includes a set of hashtags.  However,
Dumais teaches wherein the set of labels includes a set of hashtags (Dumais, [0010] [0024] whereas in some embodiments these labels provided by users include #hashtags). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine the teachings since Dumais, Muller, Zaman and Zwol are in the same field of endeavor such as text mining, topic . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US2011/0035350 issued to Zwol et al. (“Zwol”), further in view of Pub. No. US2014/0109008 issued to Zaman et al. (“Zaman”), further in view of Pub. No. US2009/0187576 issued to Muller et al. (“Muller”), and further in view of Pub. No. US2012/0041953 issued to Dumais et al. (“Dumais”) as applied to Claim 10 above, and further in view of Pub. No. US2014/0040387 issued to Spivack et al. (“Spivack”).
As to Claim 11:
Zwol, Zaman, Muller in combination with Dumais teach all the elements of Claim 9 as stated above.
Zwol, Zaman, Muller in combination with Dumais does not explicitly teach wherein the set of hashtags are determined to be trending with respect to at least one of a specified time period or a specified recent hashtag amount.  However,
Spivack teaches wherein the set of hashtags are determined to be trending with respect to at least one of a specified time period or a specified recent hashtag amount (Spivack, [0121] whereas the trending score depends on a time period since a latest message of the plurality of messages mentioned the trending object). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claim invention to combine the teachings since Spivack, Dumais, Muller, Zaman and Zwol are in the same field of endeavor such as text mining, topic tags or labels -- to provide method and system which measure activity within streams in real time in order to detect emerging trends (Spivack, [0010]).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Prior Arts
The prior art made of record and not relied upon in form PTO-782, if any, is considered pertinent to applicant's disclosure. For example:
Junginger et al (Pub. No. US2011/0314014) teaches type-ahead label/tag in [0030].

Response to Arguments
Applicant's arguments filed 01/06/2021 on REMARKS pages 13-16 have been fully considered but they are not persuasive. The Examiner respectfully maintains the rejection for the following reasons:  Applicant added new limitations to the independent claim 2 and similar claims 12 and 17 that necessitate new grounds of rejection as addressed above.  In view of the above reasons, the rejection is maintained.  The respective dependent claims are also rejected by virtue of dependency.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-HA DANG whose telephone number is (571)272-4033.  The examiner can normally be reached on M-F 10:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan (Tony) Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Thanh-Ha Dang
/THANH-HA DANG/
Primary Examiner, Art Unit 2163